                    IN THE UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION



IN RE: KAREN KAY MCGRIFF, Debtor                                 NO.                   19-00269
                                                                                      Chapter 13

                  RESPONSE TO TRUSTEE’S MOTION TO DISALLOW CLAIM

       Comes now NewRez Mortgage LLC d/b/a Shellpoint Mortgage Servicing as servicer for

PYOD LLC, a secured creditor, (hereinafter “Respondent”), by and through its counsel, Mickel

Law Firm, P.A. and hereby opposes Trustee’s Motion to Disallow Claim and assigns the

following reasons therefore:

   1. Respondent’s Proof of Claim is self-sustaining and constitutes prima facie evidence of

       the amounts actually due.

   2. The Trustee objects to the Claim by stating that “The note does not accompany the proof

       of claim. Rule 3001(c) provides that when a claim is based on a writing, an original or

       duplicate of the writing must be filed. Without the note, the claim is not enforceable and

       the claim, therefore, should be disallowed under 11 U.S.C. § 502(b)(1).”

   3. The Claim, as filed, is entitled to a presumption of allowability. By filing the Objection,

       the Trustee incurs the burden of overcoming the presumption of allowability and

       establishing the bases that the Claim is invalid. The mere filing of the Objection does not

       satisfy Trustee’s burden; rather, Trustee must offer evidence to overcome the

       presumption of validity of the Claim. See 11 U.S.C. Section 502(a); Fed. R. Bankr. P.

       3001(f).

   4. The Trustee has failed to overcome the prima facie evidence of the validity of

       Respondent’s Proof of Claim.




Case 3:19-bk-00269      Doc 44     Filed 07/23/19 Entered 07/23/19 22:00:33           Desc Main
                                   Document     Page 1 of 3
   5. The amounts due alleged in the Proof of Claim are reasonable, actually incurred and in

      accordance with applicable law.

   6. Additionally, Respondent shall be providing the Trustee with the requested

      documentation to validate the Proof of Claim and shall be amending the Proof of Claim

      to include this documentation.


                                                MICKEL LAW FIRM, P.A.

                                                 222 2nd Avenue South
                                                 Suite 1700
                                                 Nashville, TN 37201
                                                 PH: (615) 514-0138
                                                 FX: (501) 664-0631

                                                 By:   /s/ “Joshua I. Goldman”
                                                       JOSHUA I. GOLDMAN
                                                       Tennessee. Bar No. 035733




Case 3:19-bk-00269     Doc 44    Filed 07/23/19 Entered 07/23/19 22:00:33        Desc Main
                                 Document     Page 2 of 3
                              CERTIFICATE OF SERVICE

        I, Joshua I. Goldman, hereby certify that a true and correct copy of the foregoing
Response to Trustee’s Motion to Disallow Claim has been served upon the following parties in
interest either via pre-paid regular U.S. Mail, or via electronic notification:

 DEBTOR'S ATTORNEY                            OFFICE OF THE CHAPTER 13 TRUSTEE
 RYAN THOMAS LLOYD                            HENRY EDWARD HILDEBRAND, III
 CLARK AND WASHINGTON                         OFFICE OF THE CHAPTER 13 TRUSTEE
 237 FRENCH LANDING DR                        PO BOX 340019
 NASHVILLE, TN 37228                          NASHVILLE, TN 37203-0019

 DEBTOR

 KAREN KAY MCGRIFF
 6558 KARI DR.
 MURFREESBORO, TN 37129




                                                        /s/ “Joshua I. Goldman”
                                                        JOSHUA I. GOLDMAN
                                                        ATTORNEY FOR RESPONDENT




Case 3:19-bk-00269     Doc 44   Filed 07/23/19 Entered 07/23/19 22:00:33         Desc Main
                                Document     Page 3 of 3
